            Case 3:20-cr-00001-DMT Document 14 Filed 02/14/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                      )
                                               )       CRIMINAL PRETRIAL ORDER
                Plaintiff,                     )        AND JURY TRIAL NOTICE
                                               )           (Standard Discovery)
       vs.                                     )
                                               )       Case No.: 3:20-cr-01
Chad Michael Waldoch,                          )
                                               )
                Defendant.                     )


I.     TRIAL: This case has been placed on the calendar for a jury trial scheduled in the federal

       courthouse in Fargo, North Dakota, before the Honorable Daniel M. Traynor, District Judge

       of the United States District Court, on March 31, 2020, beginning at 9:30 a.m. The case has

       been scheduled for 3 days of trial.

II.    DISCOVERY: The following discovery rules shall apply:

       a)       Rule 16 discovery shall be accomplished by the parties without the necessity of
                Court intervention unless there is a dispute as to whether the matter is discoverable
                or there is a request for a protective order pursuant to Rule 16(d)(1). The parties are
                strongly encouraged to informally resolve all discovery disputes.

       b)       Upon the request of the Defendant (which request shall not be filed with the Court),
                the Government shall comply with Rule 16(a)(1)(A-G) and its “standard discovery
                policy.” This includes disclosure of all written statement of the Government’s
                witnesses discoverable under the Jencks Act, 18 U.S.C. § 3500. It is the intent that
                the “standard discovery policy” be responsive to the legitimate discovery needs of
                defense counsel, avoid needless waste of time in filing and answering discovery
                motion, and promote the early disposition of cases when appropriate. In those
                extraordinary cases in which the Government believes that compliance with its
                “standard discovery policy” would be inappropriate, the Government shall inform
                the Defendant of their position at the time of the arraignment and the Court will
                address the matter at that time.

       c)       If the Defendant requests disclosure under Rule 16(a) the Defendant shall, upon
                request of the Government, comply with Rule 16(b)(1)(A-C) and shall, if relevant,


                                                   1
            Case 3:20-cr-00001-DMT Document 14 Filed 02/14/20 Page 2 of 4



                provide written notice of the Defendant’s intention to offer an alibi defense pursuant
                to Rule 12.1.

       d)       The Government shall disclose to the Defendant any exculpatory material
                discoverable under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny.



III.   MOTIONS: All motions, except motions for continuance and motions in limine, shall be

       filed twenty-eight (28) days prior to trial. In the event that the court orders a continuance

       of trial, the motion deadline shall be extended to twenty-eight (28) days prior to the new trial

       date, unless otherwise ordered by the court. Untimely motions will not be considered. An

       extension of time for the filing of motions will be granted only for good cause and only if

       the request has been filed before the motion expiration date. All responses to pretrial

       motions shall be served in accordance with District of North Dakota Criminal Local Rule

       47.1.



IV.    MOTIONS FOR CONTINUANCE: All motions for continuance shall be considered by

       the Court when the opposing party has filed a response. A Defendant requesting a

       continuance shall file a signed waiver of the Speedy Trial Act requirements. See 18 U.S.C.

       § 3161.



V.     MOTIONS IN LIMINE: All motions in limine shall be filed at least seven (7) days before

       trial and responses served as soon as possible but not later than two (2) court days before

       trial. The Court will consider motions in limine filed after the deadline for good cause.




                                                  2
         Case 3:20-cr-00001-DMT Document 14 Filed 02/14/20 Page 3 of 4



VI.    SUBPOENAS: This Pretrial Order shall serve to grant in advance Defendant’s application

       for the issuance and service of subpoenas. The Office of the Clerk of the District Court shall

       issue blank subpoenas, signed and sealed, to counsel upon request. Counsel shall deliver

       completed subpoenas directly to the United States Marshal service no later than ten (10)

       court days before trial. Counsel may need to demonstrate good cause to the Court if

       subpoenas are presented for service less than (10) court days before trial. If the Defendant

       has been found to be indigent, the United States Marshal shall serve the subpoenas and pay

       witness fees in the same manner as is appropriate for government witnesses.



VII.   JURY INSTRUCTIONS: Each party must serve and file requests for instructions to the

       jury and a proposed verdict form at least seven (7) days prior to the commencement of trial.

       Each party must also submit the instructions to chambers via e-mail to ndd_J-

       Traynor@ndd.uscourts.gov or provide chambers with copy of the proposed instructions on

       CD. A party may present additional requests for instructions relating to issues arising during

       the trial at any time prior to the argument. All requests for instructions must be plainly

       marked with the number of the case and must designate the party submitting the request.

       Each requested instruction must be numbered and written on a separate page, together with

       the citation of authorities supporting the proposition of law stated in the instruction. A party

       requesting an Eighth Circuit or North Dakota pattern jury instruction need only designate

       the pattern jury instruction number and name, unless the pattern instruction is modified. If

       the pattern instruction is modified, the entire instruction must be submitted and must be

       clearly identified as modified.


                                                  3
  Case 3:20-cr-00001-DMT Document 14 Filed 02/14/20 Page 4 of 4



Dated this 14th day of February, 2020.



                                             /s/ Alice R. Senechal
                                             Alice R. Senechal
                                             United States Magistrate Judge




                                         4
